Title: From James Madison to Robert R. Livingston, 1 May 1802
From: Madison, James
To: Livingston, Robert R.


private
Dear SirWashington May 1. 1802
You will receive by Mr. Dupont herewith a public letter on th⟨ose⟩ subjects most important in your hands. You will receive at the same time a private letter from the President in which he refers for fuller communications than he gives on the subject of Louisiana & the Floridas. I have thought it best however not to go as far into certain views of the subject as he has done, because they are in fact more proper for a private than public letter & because also it is impossible to strengthen what he has said. I might add, if these reasons were less satisfactory, that my short notice of the time of Mr. Dupont’s departure, and the necessity of writing some important letters to others in the same hurry, would have obliged me to be somewhat concise. I drop this line merely to explain the variance between the Presidt’s. private & my public letter, availing myself also of the occasion to assure you of the great regard & esteem with which I am Dear Sir Yours
James Madison
 

   
   RC (NNMus). Docketed by Livingston.



   
   In this famous and much quoted letter, Jefferson spelled out in detail the course he wished Livingston to pursue in his negotiations with France over Louisiana. The retrocession of Louisiana and the Floridas to France, the president wrote, “compleatly reverses all the political relations of the U.S. and will form a new epoch in our political course.” Because of its strategic economic value, New Orleans was the “one single spot, the possessor of which is our natural and habitual enemy.” Spain might have held it without trouble for years, but the “day that France takes possession of N. Orleans … we must marry ourselves to the British fleet and nation.” Conflict, though much to be deplored, was inevitable, and this should be pointed out to the French government. Should France consider Louisiana indispensable for supplying its West Indies possessions, Jefferson told his minister, then he must work for the cession of New Orleans and the Floridas to the U.S. “Every eye in the U.S. is now fixed on this affair of Louisiana. Perhaps nothing since the revolutionary war has produced more uneasy sensations through the body of the nation.” Jefferson concluded by noting that his private letter was written as a supplement to JM’s “to impress you with the importance we affix to this transaction” (Jefferson to Livingston, 18 Apr. 1802, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:143–47; the significance of this letter is further explained in Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:254–58).


